By the Court.

McDonald, J.
delivering the opinion.
[1.] This cause is brought up from Twiggs Superior Court for alleged error in the judgment of the Court, refusing the plaintiff in error a new tria!. The grounds of the motion are fully set forth in the foregoing statement.
The first ground in the rule is the alleged error of the Court in refusing a continuance of the cause, on the motion of the plaintiff in error. There were cross indictments. The defendant in this indictment .had prosecuted Andrew J. Smith, (who is now the prosecutor,) for assault with intent fo murder. He had been tried and acquitted on the previous day His acquittal was one of the grounds on which the continuance was moved. It by no means follows from the acquittal of Smith, that the defendant in this case was guilty, and there is nothing in the application to show that the jury, on the trial of this case, had to pass on the same evidence. If there was, it might be a cause of challenge to the jurors, but certainly it is no ground on which a continuance should be granted. It was further urged, as a ground of continuance, that the prosecutor, Smith, on whom the assault is charged to have been committed, is a member of a very influential family in the county; that the defendant belongs to the party in the minority; and that the political questions of the *599day had, to a considerable extent, been mixed up with the trial in the other case; and that the public mind being much excited against him, he could not go safely to trial. We cannot recognize, in these specifications, a good ground fora continuance. Because a person belongs to an influential family, or a political party in the majority, and because there is much political excitement, the individual who assaults him is not to escape a trial because the family influence and political power in the county, he fears, may have undue weight against him on his trial. How long is the trial' to be delayed — for the weakening of the family influence, the change of political majorities, or the subsidence of party excitement? There is no authority to support such an application.
[2.] The second ground in the rule for a new trial is, that the Court, acting as trior of the competency of Britton Oueal as a juror, found him competent. He was confessedly competent under the rule prescribed by thestatute for testing the competency of jurors, and the Court found him competent, upon the evidence submitted to impeach his competency, and the decision of the Judge, as trior, can no more be made a ground of error before this Court, than the verdict of triors could have been, prior to the late statute.
If the presi ling Judge should mistake the law, and by such mistake a prejudiced or unqualified juror should be empcmnetted to try the prisoner, it would be different, It does not appear that an objectionable juror was of the panel which tried this plaintiff in error. Britton Oneal, as appears in the record, was noton the jury.
The same remarks apply to the rejection of Cowan as a juror. The Judge acted as trior, and error cannot be assigned on his conclusions upon the facts. We will add, that if the Court had decided him to be a competent juror, it does not follow that the defendant would have had him as one of the panel to try him. The State might have set him down. But suppose the Court were to send a cause back, for the *600reason that the rights of the defendant had been violated by the rejection, as incompetent, of a person returned on the venire as a juror, or summoned as a tales juror, it does not follow that that wrong could be remedied by the reversal of the judgment, for the effect of a reversal would not be to give him, on his next trial, the rejected juror. The presiding Judge pm his decision on the fact, that Cowan was security for the prisoner on his bond, and held that that was evidence of bias in his favor. We would not overrule his conclusion, when so strong a reason is offered to support it, even if our power admitted it.
"We find no fault with the charge of the Court, The charge excepted to was a supposititious case, .put by the Court, to illustrate to the mind of the jury, the law of malice
There is no conflict between the verdict of the jury and the charge of the Court, and no legal mind can, for a moment,, entertain a doubt in regard to the verdict of the jury on this law and evidence.
Jadgment affirmed.